                 Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 1 of 8




 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   MICAH CLATTERBAUGH, SBN 316808
 3   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 4   Oakland, California 94612
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
 6
     Attorneys for Plaintiffs
 7   ZIAD EID and FALASTEEN EID
 8
 9                             UNITED STATES DISTRICT COURT

10                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
12   ZIAD EID and FALASTEEN EID,                  )   Case No. 3:18-cv-07341-TSH
                                                  )
13                   Plaintiffs,                  )   FIRST AMENDED COMPLAINT
                                                  )   FOR DAMAGES
14          vs.                                   )
15                                                )   (Civil Rights)
     CITY AND COUNTY OF SAN                       )
16   FRANCISCO; BILL SCOTT, CHIEF OF              )   Demand for Jury Trial
     THE SAN FRANCISCO POLICE                     )
17   DEPARTMENT; TESS CASEY; and                  )
18   KEVIN ENDO,                                  )
                                                  )
19                   Defendants.                  )
                                                  )
20
21          ZIAD EID and FALASTEEN EID, as the mother and father of JEHAD EID,
22   deceased, bring this combined survival and wrongful death action.
23
                                   JURISDICTION AND VENUE
24
            1.      This Court has jurisdiction over plaintiffs’ claims pursuant to 28 U.S.C. §
25
     1331 (claims arising under the U.S. Constitution) and § 1343(a)(3) (claims brought to
26
     redress deprivations, under color of state authority, of rights, privileges, and
27
     immunities secured by the U.S. Constitution), and 42 U.S.C. § 1983.
28



     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 1
                 Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 2 of 8




 1          2.      The state law claims in this action are so related to the claims in the action
 2   within the original jurisdiction of this Court that they form part of the same case or
 3
     controversy under Article III of the United States Constitution. The Court's jurisdiction
 4
     over these claims is invoked under 28 U.S.C. § 1367.
 5
 6         3.       Venue is proper in the United State District Court for the Northern

 7   District of California pursuant to 28 U.S.C. § 1391(b)(1) because the defendants are

 8   located in the Northern District of California and § 1391(b)(2) because all of the acts

 9   and/or omissions complained of herein occurred within the Northern District of
10   California.
11                                            PARTIES
12         4.       At all times relevant hereto, plaintiffs ZIAD EID and FALASTEEN EID
13   were the parents of JEHAD EID, deceased.
14         5.       At all times relevant hereto, defendant CITY AND COUNTY OF SAN
15
     FRANCISCO (CCSF) was a municipal corporation, duly organized and existing under
16
     the Constitution and laws of the State of California. Under its authority, defendant
17
     CCSF operates the San Francisco Police Department and employs its officers.
18
           6.       At all times relevant hereto, defendant BILL SCOTT was the Chief of the
19
     San Francisco Police Department and was responsible for the hiring, training,
20
     retention, and supervision of the San Francisco police officers who shot and killed
21
     JEHAD EID on or about March 21, 2018. At all times relevant hereto, defendant Scott
22
     was acting in his official capacity under color of law.
23
           7.       At all times relevant hereto, defendant TESS CASEY was an officer with
24
25   the San Francisco Police Department. She is sued in her individual and official

26   capacities.

27         8.       At all times relevant hereto, defendant KEVIN ENDO was an officer with

28   the San Francisco Police Department. He is sued in his individual and official



     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 2
                Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 3 of 8




 1   capacities.
 2                                    STATEMENT OF FACTS
 3         9.      Decedent JEHAD EID was a 21-year-old who resided in Suisun City,
 4   California.
 5         10.     JEHAD EID was employed as a mobile telephone salesman at the time of
 6
     his death.
 7
           11.     On Wednesday, March 21, 2018, at approximately 4:30 p.m. at the
 8
     Amazon Barber Shop at or near the intersection of Geneva and Mission Streets in San
 9
     Francisco, defendants TESS CASEY and KEVIN ENDO shot and killed JEHAD EID.
10
           12.     Defendants TESS CASEY and KEVIN ENDO utilized excessive and
11
     unnecessary force when they shot and killed JEHAD EID because they lacked
12
     reasonable cause to believe that JEHAD EID posed a risk to officers or others sufficient
13
     to justify that use of deadly force.
14
           13.     On information and belief, defendants TESS CASEY and KEVIN ENDO
15
16   remain employed by the San Francisco Police Department.

17                     EXHAUSTION OF ADMINISTRATIVE RELIEF

18         14.     Plaintiffs filed a California Government Tort Claims Act claim regarding

19   the matters asserted herein with the CITY AND COUNTY OF SAN FRANCISCO

20   pursuant to California Government Code section 910, et seq. on July 12, 2018. CCSF
21   denied their claim on August 1, 2018.
22                               FIRST CLAIM FOR RELIEF
             USE OF EXCESSIVE FORCE IN VIOLATION OF THE FOURTH
23
                                        AMENDMENT
24     (By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
        JEHAD EID against defendants TESS CASEY and KEVIN ENDO as employees of
25                     defendant CITY AND COUNTY OF SAN FRANCISCO)
                                       (42 U.S.C. § 1983)
26
27         15.     Plaintiffs incorporate by reference paragraphs 1 through 14 above as

28   though fully set forth herein.
           16.     By virtue of the foregoing, defendants TESS CASEY and KEVIN ENDO


     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 3
              Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 4 of 8




 1   acted under color of law when they engaged in the extrajudicial killing of decedent
 2   JEHAD EID without lawful justification and deprived decedent of his right under the
 3
     Fourth Amendment to the United States Constitution to be free of unreasonable seizure
 4
     of his person by use of excessive force.
 5
 6                            SECOND CLAIM FOR RELIEF
                   FAILURE TO TRAIN, SUPERVISE and DISCIPLINE
 7    (By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
     JEHAD EID against defendants CITY AND COUNTY OF SAN FRANCISCO AND BILL
 8                                        SCOTT)
 9                                   (42 U.S.C. § 1983)

10         17.     Plaintiffs incorporate by reference paragraphs 1 through 16 above as

11   though fully set forth herein.
12         18.     Defendants CITY AND COUNTY OF SAN FRANCISCO and BILL SCOTT,
13
     acting under color of law, failed in their obligations to adequately train, supervise, and
14
     discipline CCSF police officers to refrain from subjecting persons to excessive force.
15
16         19.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN

17   FRANCISCO was deliberately indifferent to the obvious consequences of its failure to
18   train, supervise and discipline its police officers. As a result of inadequate training,
19
     supervision, and disciplinary policies and practices, officers employed by the CITY AND
20
     COUNTY OF SAN FRANCISCO deprived JEHAD EID of his rights, as set forth above.
21
22                              THIRD CLAIM FOR RELIEF
                         VIOLATION OF CALIFORNIA BANE ACT
23     (By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
            JEHAD EID against defendants CCSF, TESS CASEY, and KEVIN ENDO)
24                                (California Civil Code § 52.1)
25
           20.     Plaintiffs incorporate by reference paragraphs 1 through 19 above as
26
     though fully set forth herein.
27
28         21.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN




     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 4
                Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 5 of 8




 1   FRANCISCO’s employees interfered by threats, intimidation, and/or coercion with the
 2   rights of JEHAD EID, secured by the Constitution of the United States and the
 3
     Constitution of the State of California.
 4
           22.     By virtue of the foregoing, defendants TESS CASEY and KEVIN ENDO
 5
 6   acted with malice and oppression and the intent to deprive and did deprive JEHAD EID

 7   of his rights to be free from the use of excessive force.
 8                             FOURTH CLAIM FOR RELIEF
 9                           BATTERY BY A POLICE OFFICER
       (By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
10          JEHAD EID against defendants CCSF, TESS CASEY, and KEVIN ENDO)
11         23.     Plaintiffs incorporate by reference paragraphs 1 through 22 above as
12
     though fully set forth herein.
13
           24.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
14
15   FRANCISCO’s employees intentionally subjected decedent JEHAD EID to the use of

16   unreasonable force.
17         25.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
18
     FRANCISCO learned that its employees, defendants TESS CASEY and KEVIN ENDO,
19
     intentionally subjected decedent to the use of unreasonable force and approved such
20
21   conduct.

22         26.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
23   FRANCISO is liable for the acts of its employees, the involved officers, all of whom
24
     acted within the course and scope of their employment.
25
     ///
26
27   ///

28   ///



     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 5
              Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 6 of 8




 1                              FIFTH CLAIM FOR RELIEF
                                      NEGLIGENCE
 2   (By plaintiffs ZIAD EID and FALASTEEN EID against defendants CCSF, TESS CASEY,
 3                                   and KEVIN ENDO)

 4         27.     Plaintiffs incorporate by reference paragraphs 1 through 26 above as
 5   though fully set forth herein.
 6
           28.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
 7
     FRANCISCO’s employees violated their duty of care not to subject decedent JEHAD
 8
 9   EID to the use of unreasonable force.

10         29.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
11   FRANCISCO learned that its employees, defendants TESS CASEY and KEVIN ENDO,
12
     violated their duty of care not to subject decedent to the use of unreasonable force and
13
     approved such conduct.
14
15         30.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN

16   FRANCISO is liable for the acts of its employees, the involved officers, all of whom
17   acted within the course and scope of their employment.
18
           31.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
19
     FRANCISCO failed to use reasonable care in the training and supervision of the
20
21   involved officers.

22                             SIXTH CLAIM FOR RELIEF
                                   WRONGFUL DEATH
23   (By plaintiffs ZIAD EID and FALASTEEN EID against defendants CCSF, TESS CASEY,
24                                    and KEVIN ENDO)
                                (Cal. Code Civ. Proc., § 377.60)
25
           32.     Plaintiffs incorporate by reference paragraphs 1 through 31 above as
26
27   though fully set forth herein.

28         33.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN



     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 6
                Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 7 of 8




 1   FRANCISCO's employees, the involved officers, intentionally and/or negligently
 2   subjected decedent JEHAD EID to unreasonable force, and breached their duty to not
 3
     use excessive force against decedent, resulting in the death of decedent and pecuniary
 4
     loss to plaintiffs.
 5
 6          34.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN

 7   FRANCISCO learned that its employees, defendants TESS CASEY and KEVIN ENDO,
 8   intentionally and/or negligently subjected decedent to unreasonable force and
 9
     breached their duty to not use excessive force against decedent and approved such
10
     conduct.
11
12          35.     By virtue of the foregoing, defendant CITY AND COUNTY OF SAN

13   FRANCISCO is liable for the acts of its employees, the involved officers, all of whom
14   acted within the course and scope of their employment.
15
                                            DAMAGES
16
            36.     As a result of the actions of defendants, plaintiffs have been injured and
17
18   have suffered damages as follows:

19                  a.     They have been physically, mentally, emotionally, and financially
20   injured and damaged as a proximate result of JEHAD EID’s wrongful death, including,
21
     but not limited to, the loss of decedent’s love, companionship, comfort, care, assistance,
22
     protection, affection, society, and moral support;
23
24                  b.     They have incurred funeral and burial expenses;

25                  c.     They have lost the value of financial support that decedent
26   contributed to the family;
27
                    d.     In their capacity as successors-in-interest to decedent, ZIAD EID
28
     and FALASTEEN EID are entitled to recover for the loss or damage that the decedent


     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 7
              Case 3:18-cv-07341-TSH Document 25 Filed 05/10/19 Page 8 of 8




 1   sustained or incurred before death, including any penalties or punitive or exemplary
 2   damages that the decedent would have been entitled to recover had the decedent lived.
 3
                   e.     In taking the actions alleged above, TESS CASEY and KEVIN
 4
     ENDO engaged in conduct that was malicious, oppressive, and/or in reckless disregard
 5
 6   of the rights of decedent and plaintiffs. Accordingly, plaintiffs are entitled to punitive

 7   damages against the officers.
 8          WHEREFORE, plaintiffs request that this Court grant them relief as follows:
 9
            (1) General damages, in an amount to be determined;
10
            (2) Special damages, in an amount to be determined;
11
12          (3) Punitive damages, in an amount to be determined;

13          (4) Reasonable attorneys' fees under 42 U.S.C. § 1988;
14          (5) Injunctive relief;
15
            (6) Costs of suit; and
16
            (7) Such other and further relief as the Court may deem proper.
17
18
19                               DEMAND FOR TRIAL BY JURY
20          Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
21   Rules of Civil Procedure.
22                 Dated: May 9, 2019
23                                                     SIEGEL, YEE, BRUNNER, & MEHTA
24
25                                                     By: _/s/EmilyRose Johns_______
                                                           EmilyRose Johns
26
27                                                     Attorneys for Plaintiffs
                                                       ZIAD EID and FALASTEEN EID
28



     Eid v. City and County of San Francisco, No. 3:18-cv-07341-TSH
     First Amended Complaint - 8
